         Case 9:18-cv-00087-DLC Document 101 Filed 07/31/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  NATIVE ECOSYSTEMS COUNCIL,
  ALLIANCE FOR THE WILD                            CV 18–87–M–DLC
  ROCKIES,

                       Plaintiffs,                  ORDER

         vs.

  LEANNE MARTEN, Regional
  Forester, USFS Region One, U.S.
  FOREST SERVICE, and U.S. FISH &
  WILDLIFE SERVICE,

                       Defendants,

  and

  SUN MOUNTAIN LUMBER, INC., a
  Montana Corporation,

                     Defendant-Intervenor.


        Before the Court is the parties’ Stipulated Attorney Fees and Costs

Settlement Agreement. (Doc. 100.)

        IT IS ORDERED that the Stipulation is APPROVED and the terms of the

Stipulation are binding on the Parties.
       Case 9:18-cv-00087-DLC Document 101 Filed 07/31/20 Page 2 of 2



      IT IS FURTHER ORDERED that Plaintiffs’ Motion for Attorney Fees

(Doc. 95) and Application for Taxation of Costs (Doc. 97) are DENIED as moot.

      DATED this 31st day of July, 2020.
